EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wallace Brown on 3/9/21.

The application has been amended as follows: 

Claim 8 has been replaced with the following:  “8.    The ev-Book as described in claim 1 wherein the ev-Book battery harness and screen pages designed with structural interconnecting socket grommets to provide constant, un-interrupted passageways between and through individual stacked screen page to guide and protect thin ribbon electrical wire providing battery power flow to each screen page semiconductor CPU and GPU, and interconnecting data communication wiring between pages and CPU and GPU.”

a)    first user touch action sensed by the CPU to power up and activate chosen screen starting picture, text and page backlighting;
b)    second user sequential touch action to commence video graphics on screen by pressing and releasing the touch button in a sequence to activate logic to powering up the video portion;
c)    third sequential touch action starts video;
d)    fourth touch action pauses video;
e)    fifth touch action restarts video;
f)    sixth double quick touch action push turns off video portion on screen;
g)    with an added larger memory and operating capacity CPU, Central processing unit housed in a cavity in the back cover for added logic power as may be needed for larger ev-Book(s).”

Reasons for Allowance
In response to the Examiner’s Amendment, claims 1-11 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claim 1.  The prior art fails to disclose or teach “an 
a)    a book-like flat solid front and back covers connected with hinges to the book-like spine cover, designed to allow user to replace covers with larger or smaller covers;
b)    a book-like spine cover connected to front and back covers and to a spine harness designed to allow user to replace spine cover and harness with larger or smaller units whose width is readily variable for both physical size and number(s) of screen pages connected to the spine harness;
c)    a plurality of one or more stacked individual flexible video screen page(s) designed to allow user to replace pages supported in place on three posts fastened to the spine harness, wherein pages are clamped down in place with a plate across the top page;
d)    an electrically powered electronic semiconductor logic controller boards or CPU, designed to fit in an individual video screen page pocket and in back cover capable of generating text, video and pictures on command into multiple screen pages;
e)    an electrically powered electronic semiconductor graphics controller board(s) known as GPU, interconnected to the CPU and to video screen pages with HDMI and ribbon cable(s) for quick, secure connection and assembly; wherein the CPU and Video controllers provide multiple screen connections and operation with standard graphics and video software(s);

g)    a harness container with means for housing one or more batteries designed to allow user to replace battery(s) providing low voltage electric power to one or more video screen page CPUs and GPUs;
h)    the harness with means for containing, positioning, and clamping ev-Book video screen page(s) using mounting posts structurally secured with top and bottom threaded connections to allow user to replace posts with larger or smaller ones for larger and smaller video pages.”  As required by the independent claim 1.
The closest prior art appears to be Yamazaki (US Patent 9,361,853).  Yamazaki disclose an e-book reader with plurality of display panels includes a first display panel including a first display portion, a second display panel including a second display portion, and a third display panel which is provided between the first display panel and the second display panel and which includes a third display portion on a first plane and a fourth display portion on a second plane opposite the first plane, where the third display panel is bent more easily than the first display panel and the second display panel.  However, Yamazaki fails to disclose or teach all the recited claim limitations of the independent claim 1.
Consequently, claims 1-11 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SUNIT PANDYA/Primary Examiner, Art Unit 3649